January 4, 2010 U.S. Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, D.C.20549 Attention:Mr. Dale Welcome Deborah S. Froling Attorney 202.857.6075 DIRECT 202.857.6395 FAX froling.deborah@arentfox.com RE:ICON Cash Flow Partners L.P. Seven Liquidating Trust Form 10-K for the fiscal year ended December 31, 2ile No. 001-27926 Dear Mr. Welcome: On behalf of our client, ICON Cash Flow Partners L.P. Seven Liquidating Trust (the “Registrant”), we are responding to the comments of the Staff of the U.S. Securities and Exchange
